Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
Regarding the interview on September 1, 2020.  Applicant rejected the proposed examiner’s amendment for the explicit reason that applicant is no longer interested in the limitations of claims 5 and 11.  The MPEP is clear in that claims should not be presented with language that applicant is not willing to accept.  Applicant should cancel claims 5 and 11 in reply to this Office action.    Claims 5 and 11 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 states in lines 28-30 that “said at least one structural element … is configured to be opened without any auxiliary opening or cutting tools, only by means of a manual force of a user.”  There is no literal support for this statement.  A finger tab, such as finger tab 34B as shown in Fig. 2B, is used to exert the force on the structural element.  Essentially, the finger tab is an opening tool.  Also, “only by means of a manual force of a user,” is difficult to interpret as it is now added to this application with no original literal support.
Paragraph [0035], lines 5-12, states that the purposefully weakened connection formed by peripheral grooves 46A, 46B and 46C rendering the top edge, bottom edge and distal diagonal edges tearable or cleavable or otherwise disconnectable from the edges of the hatch.  Cleavable means that the weakened connection must be cut by some tool or means.
	Claim 1, lines 35-36, states that the structural element prevents a potential accidental damage to contents of containers, entailed by usage of said auxiliary tools. There is no literal support for this statement.  
	Independent claims 7 and 13, having similar language that is not supported by the originally filed disclosure.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4/1, 7, 10/7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger (US 20110240657) in view of Gretzinger et al. (US 2011/0049227) (Gretzinger).
Orgeldinger discloses a disposable stackable container with a hatch (see Fig. 10), configured for removal sample from said container, said disposable stackable container comprises:
(a)    a rectangular bottom plate, configured for said stacking said disposable stackable container;
(b)    two pairs of sidewalls erecting from edges of said bottom plate;
(c)    at least one hatch (predefined area 905) disposed in at least one of said sidewalls (end wall 130), said hatch is configured for removal of a sample from said disposable stackable container;
(d)    at least one closure element (openable portion 920), configured for essentially obstructing said hatch;
(e)    a mechanism (thinned portion or groove 910) configured for providing an indication that said at least one closure element has been subjected to at least one operation selected from the group consisting of: tampering and opening;

(I)    a perforation pattern (holes 915) comprising a plurality of essentially elongated gaps and a plurality of detachable connectors disposed in-between said gaps, and
(II)    a peripheral groove (910) comprising a portion of weakened material, configured for being teared.
Orgeldinger discloses a disposable stackable container with a structural element (groove), forming a breakable connection.  However, the breakable connection is severed or cut with a tool, such as a knife.  There is no indication that the structural element of Orgeldinger is configured to be opened without any auxiliary opening or cutting tools, only by means of manual force.  Gretzinger teaches a carton formed with openable side panels with perforated lines, with the portions between the perforations considered to be a structural element, forming a breakable connection, configured to be opened without any auxiliary opening or cutting tools, only by manual force.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the structural element of Orgeldinger to have a weaker connection such that the weak connection is configured to be opened without any auxiliary opening or cutting tools, only by manual force to provide a more convenient opening by hands only which alleviates the need to find an opening tool.
Re claim 13, method of use claim 13 is the inherent use of a disposable, stackable container with tamper indicative hatch.

s 2, 4/2, 8, 10/8, 15/13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger in view of Gretzinger as applied to claims 1 and 7 above, and further in view of Khory (US 3390805).
Orgeldinger further discloses a hinge portion (panel 920 is in open position rotated about hinge at bottom edge of panel 920) configured to sustain partial rotation of said closure element, by being slightly bent or deformed, without disconnecting said closure element from said disposable stackable container and while substantially maintaining structural integrity of said hinge portion, comprising at least one structural element connecting said closure element to said disposable stackable container; and
said disposable stackable container is characterized by that upon removal of said sample, said at least one closure element is returnable into an essentially re-closed conformation, while said mechanism still bears a visually apparent indication that said at least one closure element has been subjected to said at least one operation selected from the group consisting of: tampering and opening.
	The disclosure of Orgeldinger doesn’t sufficiently disclose the structure of the hinge.  Official notice is taken of the many forms of hingedly attaching two elements, such as living hinges, mechanical hinges with spindles and pivot holes for mounting the spindles, etc.  Living hinges often have a groove formed in the axial direction of the hinge which makes a weakened area and a predictable area of deformation when the hinge is rotated closed and opened.  Khory teaches a hinge formed as shown in Fig. 2 wherein the lid has been rotated into an open position about weakened line 15 which is shown to comprise at least one structural element connecting said closure element to said disposable stackable container, selected from the group consisting of: (I) a perforation pattern comprising a plurality of gaps interposed by a plurality of non-detachable connectors, and (II) a peripheral groove comprising a portion of weakened material, configured for being bent.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the hinge’s structural element to 
	Re claim 7, the sidewalls and end walls of Orgeldinger are made of plastic, so the “molding” steps and “shaping a mold” step are inherently met because these are the steps for making every plastic molded article.
	Re claim 13, method of use claim 13 is the inherent use of a disposable, stackable container with tamper indicative hatch.
	Re claim 15, Orgeldinger is stackable and the steps of removing a sample from said container via said hatch while stacked is inherent use of this disposable, stackable container wherein the hatch is the only accessible means of access because only the sides are exposed during stacking.
Claims 3/1 and 9/7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger in view of Gretzinger as applied to claims 1-2, 7-8 above, and further in view of Boyle (US 4056210) and Brown (US 3326406).
The combination discloses the invention except for two closure elements and the mechanism’s second structural element which forms the connection between the two closure elements.  
Boyle teaches a drink lid which is similar in that an opening or hatch is formed in the lid, the opening is initially closed by at least one closure element having a first closure element (movable flap formed to the right of vertical score line SL1) and a second closure element (movable flap formed to the left of vertical score line SL1), the second closure element has a mechanism (score line SL2) configured for indicating that the second closure element has been subjected to one operation selected from the 
Brown teaches a can with an end having a frangible opening or hatch, the opening is initially closed by at least one closure element having a first closure element (tab 20 to the right of central score line 15) and a second closure element (tab 20 to the left of central score line 15), the second closure element has a mechanism (score line 18) configured for indicating that the second closure element has been subjected to one operation selected from the group consisting of : tampering and opening.  Boyle further teaches the mechanism’s second structural element which forms the connection between the two closure elements (score line 15).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the one closure element to become two closure elements as this allows the size of the opening to be controlled by opening only one closure element of the two when less access is needed through a smaller opening while still allowing the option of more access through a large opening by opening both closure elements.

Claims 3/2 and 9/8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger in view of Gretzinger and Khory as applied to claims 1-2, 7-8 above, and further in view of Boyle (US 4056210) and Brown (US 3326406).
The combination discloses the invention except for two closure elements and the mechanism’s second structural element which forms the connection between the two closure elements.  
Boyle teaches a drink lid which is similar in that an opening or hatch is formed in the lid, the opening is initially closed by at least one closure element having a first closure element (movable flap formed to the right of vertical score line SL1) and a second closure element (movable flap formed to the left of vertical score line SL1), the second closure element has a mechanism (score line SL2) configured 
Brown teaches a can with an end having a frangible opening or hatch, the opening is initially closed by at least one closure element having a first closure element (tab 20 to the right of central score line 15) and a second closure element (tab 20 to the left of central score line 15), the second closure element has a mechanism (score line 18) configured for indicating that the second closure element has been subjected to one operation selected from the group consisting of : tampering and opening.  Boyle further teaches the mechanism’s second structural element which forms the connection between the two closure elements (score line 15).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the one closure element to become two closure elements as this allows the size of the opening to be controlled by opening only one closure element of the two when less access is needed through a smaller opening while still allowing the option of more access through a large opening by opening both closure elements.

Claims 6/1 and 12/7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger in view of Gretzinger as applied to claims 1-2, 7-8 above, and further in view of Eilmus et al. (US 9380917) (Eilmus).
The combination of Orgeldinger and Gretzinger fails to disclose the spontaneously driven by an elastic bias of the hinge portion, into a reclosed conformation.  Eilmus teaches the spontaneously driven by an elastic bias of the hinge portion, into a reclosed conformation as stated in column 6, lines 10-12.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made .

Claims 6/2 and 12/8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger in view of Gretzinger and Khory as applied to claims 1-2, 7-8 above, and further in view of Eilmus et al. (US 9380917) (Eilmus).
The combination of Orgeldinger, Gretzinger and Khory fails to disclose the spontaneously driven by an elastic bias of the hinge portion, into a reclosed conformation.  Eilmus teaches the spontaneously driven by an elastic bias of the hinge portion, into a reclosed conformation as stated in column 6, lines 10-12.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the hinge to spontaneously, elastically close to provide the convenience of spontaneous or automatic closure to eliminate the need for the closure to be manually closed.

Claims 5/1, 11/7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger in view of Gretzinger as applied to claim 13 above, and further in view of Durdon (US 2005/0092749).
The combination fails to disclose a groove that affixes the closure element in an open conformation.  Durdon teaches a cup lid with condiment opening or hatch 34 closed by a condiment tab or closure element 30, a portion (post 40) of the closure element is inserted into groove (recess 32) to affix the closure element in an open conformation.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the portion to the closure element of the combination and the groove to side wall of the combination to allow affixing the closure element in an open conformation so that the hands to be free from holding a closure element in the open conformation so that the hands are free to retrieve contents or perform other tasks which require the closure element to be opened.

Claims 5/2 and 11/8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger in view of Gretzinger and Khory as applied to claim 13 above, and further in view of Durdon (US 2005/0092749).
The combination fails to disclose a groove that affixes the closure element in an open conformation.  Durdon teaches a cup lid with condiment opening or hatch 34 closed by a condiment tab or closure element 30, a portion (post 40) of the closure element is inserted into groove (recess 32) to affix the closure element in an open conformation.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the portion to the closure element of the combination and the groove to side wall of the combination to allow affixing the closure element in an open conformation so that the hands to be free from holding a closure element in the open conformation so that the hands are free to retrieve contents or perform other tasks which require the closure element to be opened.

Claim 15/14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orgeldinger in view of Gretzinger and Durdon as applied to claim 14 above, and further in view of Khory.
	The disclosure of Orgeldinger doesn’t sufficiently disclose the structure of the hinge.  Official notice is taken of the many forms of hingedly attaching two elements, such as living hinges, mechanical hinges with spindles and pivot holes for mounting the spindles, etc.  Living hinges often have a groove formed in the axial direction of the hinge which makes a weakened area and a predictable area of deformation when the hinge is rotated closed and opened.  Khory teaches a hinge formed as shown in Fig. 2 wherein the lid has been rotated into an open position about weakened line 15 which is shown to comprise at least one structural element connecting said closure element to said disposable stackable container, selected from the group consisting of: (I) a perforation pattern comprising a plurality of gaps .
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.
It appears that applicant is trying to overcome the new matter rejection by making changes to the written specification.  However, applicant is prohibited from enhancing the originally filed application with the introduction of new matter.  Therefore, the 112(a) rejections have been maintained.
Applicant states that D1 is reusable.  There is no evidence supporting this statement.  D1 doesn’t state “reusable.”  To some extent, applicant relies on “disposable” stackable container as claimed (e.g., claim 1, line 1) to differentiate the current claims.  Any container, even one which is specifically stated to be “reusable,” can be disposed of when its useful life ends.  Applicant implies that merely by stating “disposable” as applicant does in his claims, or if an element is reusable would indicate a difference in significant technical limitations in the engineering and manufacture.  This is a ridiculous statement.  If there is a difference, engineering differences and manufacturing differences can be brought forth in the claims to differentiate a claim.  Applicant has not properly differentiated the claims from the prior art.  

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It seems applicant has failed to understand that D2 is relied upon for a teaching of a manually breakable connection.  Instead attacking, in piecemeal fashion, a primary reference for that specific limitation (manually breakable connection) for which it has been conceded that the primary reference doesn’t disclose.
If the end opening in D1 is cut, this is indicative of tampering in the exact same way as the tearing or breaking of the openings in the present invention.  Applicant’s statement to the contrary about tamper indication is not supported by evidence or reason.
Under Professional Accomplishments, applicant lists awards, perhaps, as a secondary consideration.  The evidence has not been submitted in proper form as an affidavit or declaration.  The evidence is considered but seems inadequate to overcome the prima facie case of obviousness.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sjc
/STEPHEN J CASTELLANO/Primary Examiner, Art Unit 3733